Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-201 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 05/06/2019 ("05-06-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 05-06-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ORGANIC LIGHT EMITTING COMPONENT, FABRICATION METHOD, AND DISPLAY DEVICE EACH HAVING ANTI-SHRINKAGE STOP STRUCTURES
Claim Objections
Claims 1-9, 14, and 17-19 are objected to because of the following informalities: 
	Independent claim 1 is objected to for reciting "structures structure." Please consider deleting "structure" in "the one or more anti-shrinkage stop structures structure extends."  Appropriate correction is required.
	Claims 2-9 and 17-19 are objected to for depending from the objected independent claim 1. 
	Claim 14 is objected to, because "the one or more anti-shrinkage stops structure" lacks antecedent basis. Please consider amending it to "the one or more anti-shrinkage stop structures."

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-11, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0287093 A1 to Lee et al. ("Lee").


[AltContent: textbox (anti-shrinkage stop structures)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    463
    813
    media_image1.png
    Greyscale



	Regarding independent claim 1, Lee teaches an organic light emitting component (see Fig. 3, see also Figs. 1 and 3 for example), comprising:
	a substrate 110 (para [0021] - "a substrate 110") having a first surface (interface between substrate 1110 and buffer layer 111);
	an intermediate structure layer 118, 119 (para [0041] - "The second organic insulating layer 119 may be disposed over the first organic insulating layer 118, throughout the display area DA and the periphery area PA.") disposed on the first surface of the substrate 110, wherein the intermediate structure layer (para [0041] - "The second organic insulating layer 119 may be disposed over the first organic 
	the display area DA is provided with a display structure portion 130, 
	the non-display area PA is provided with one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 (The term "anti-shrinkage stop" has been construed as a statement of intended use, so it does not structurally distinguish the recited "structures" over that of Lee. para [0044] - "The second organic insulating layer 111 includes the second opening 119h2 exposing the valley portion 120 formed in the first organic insulating layer 118, in the periphery area PA. Like the valley portion 120 formed in the first organic insulating layer 118, the second opening 119h2 forms an organic film cliff, thereby blocking impurities, such as the gas G or moisture, from infiltrating into the display area DA through the second organic insulating layer 119."; see also para [0072] which describes the fourth openings in the second organic insulating layer 119.), 	
	the intermediate structure layer 118, 119 further comprises a planarization layer 118, 
	the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 and the display structure portion 130 are both disposed on the planarization layer 118 and spaced apart from each other (see Fig. 3); and 
	a thin film encapsulation structure layer 160 (para [0079] - "Referring to FIG. 3, the encapsulation member 160 may include at least one inorganic film and at one 
	wherein the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 are between the thin film encapsulation structure layer 160 and the planarization layer 118, and a free end of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 extends into the thin film encapsulation structure layer 160. 
	Regarding claim 2, Lee teaches the display structure portion 130 that comprises a pixel defining layer 119, an organic light emitting layer 133 (para [0036] - "In the display area DA, the OLED 130 includes the first electrode 131, the second electrode 145, and an intermediate layer 133....may include an emission layer..."), a cathode layer 135 (para [0073] - "The connection line 150 is connected to the first power supply line 170 supplying power to the second electrode 135.") and a first inorganic structure layer 161 (para [0080] - "a first inorganic layer 161"), which are sequentially stacked, the pixel defining layer 119 that is disposed on the planarization layer 118, and the organic light emitting layer that is disposed on a surface of the pixel defining layer 119 facing away from the planarization layer 118. 
	Regarding claim 4, Lee teaches a number of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 that is 1 to 5 (Fig. 3 shows at most 4 sections of divided pixel defining layer 119.).
	Regarding claim 5, Lee teaches the non-display area PA that is provided with an anti-diffusion stop structure 129, 119 surrounds the one or more anti-shrinkage stop 119 with openings 119h2 through 119h4, and an outer edge 165 of the thin film encapsulation layer 160 extends to the anti-diffusion stop structure 180. 
	Regarding claim 7, Lee teaches the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 that comprise a pixel defining layer portion 119, a cathode layer portion 135, and a first inorganic structure layer portion 161 which are sequentially stacked, the pixel defining layer portion 119 is on the planarization layer 118, and the cathode layer portion 135 is on a surface of the pixel defining layer portion 119 facing away from the planarization layer 118. 
	Regarding claim 8, Lee teaches the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 that are formed by a patterning process (A limitation of "are formed by a patterning process" does not structurally distinguish the claimed organic light emitting component over Lee, because it is directed to a process of forming the one or more anti-shrinkage stop structure. The fact that the pixel defining layer 119 of Lee are patterned (see Fig. 2) supports the conclusion that the organic light emitting component can be reasonably capable of being formed by a patterning process.
	Regarding claim 9, Lee teaches the thin film encapsulation structure layer 160 that comprises a second inorganic structure layer 165 and an organic structure layer 163 which are sequentially stacked, the organic structure layer 163 is on the intermediate structure layer 118, 119 and is in contact with the intermediate structure layer 118, 119, and the free end of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 extends into the organic structure layer 163. 

Regarding independent claim 10, Lee teaches a display device comprising an organic light emitting component (see Fig. 3, see also Figs. 1 and 3 for example), comprising:
	a substrate 110 (para [0021] - "a substrate 110") having a first surface (interface between substrate 1110 and buffer layer 111);
	an intermediate structure layer 118, 119 (para [0041] - "The second organic insulating layer 119 may be disposed over the first organic insulating layer 118, throughout the display area DA and the periphery area PA.") disposed on the first surface of the substrate 110, wherein the intermediate structure layer (para [0041] - "The second organic insulating layer 119 may be disposed over the first organic insulating layer 118, throughout the display area DA and the periphery area PA.") has a display area DA and a non-display area PA at a periphery of the display area DA (see Fig. 3; see also Fig. 1), 
	the display area DA is provided with a display structure portion 130, 
	the non-display area PA is provided with one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 (The term "anti-shrinkage stop" has been construed as a statement of intended use, so it does not structurally distinguish the recited "structures" over that of Lee. para [0044] - "The second organic insulating layer 111 includes the second opening 119h2 exposing the valley portion 120 formed in the first organic insulating layer 118, in the periphery area PA. Like the valley portion 120 formed in the first organic insulating layer 118, the second opening 119h2 forms an organic film cliff, thereby blocking impurities, such as the gas G or moisture, from infiltrating into the display area DA through the second organic insulating layer 
	the intermediate structure layer 118, 119 further comprises a planarization layer 118, 
	the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 and the display structure portion 130 are both disposed on the planarization layer 118 and spaced apart from each other (see Fig. 3); and 
	a thin film encapsulation structure layer 160 (para [0079] - "Referring to FIG. 3, the encapsulation member 160 may include at least one inorganic film and at one organic film.") located on a surface of the intermediate structure layer 118, 119 facing away from the substrate 110, 
	wherein the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 are between the thin film encapsulation structure layer 160 and the planarization layer 118, and a free end of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 extends into the thin film encapsulation structure layer 160. 

	Regarding independent claim 11, Lee teaches a method for fabricating an organic light emitting component, the organic light emitting component (see Fig. 3, see also Figs. 1 and 3 for example) comprising:
	a substrate 110 (para [0021] - "a substrate 110") having a first surface (interface between substrate 1110 and buffer layer 111);

	the display area DA is provided with a display structure portion 130, 
	the non-display area PA is provided with one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 (The term "anti-shrinkage stop" has been construed as a statement of intended use, so it does not structurally distinguish the recited "structures" over that of Lee. para [0044] - "The second organic insulating layer 111 includes the second opening 119h2 exposing the valley portion 120 formed in the first organic insulating layer 118, in the periphery area PA. Like the valley portion 120 formed in the first organic insulating layer 118, the second opening 119h2 forms an organic film cliff, thereby blocking impurities, such as the gas G or moisture, from infiltrating into the display area DA through the second organic insulating layer 119."; see also para [0072] which describes the fourth openings in the second organic insulating layer 119.), 	
	the intermediate structure layer 118, 119 further comprises a planarization layer 118, 
119 with openings 119h2 through 119h4 and the display structure portion 130 are both disposed on the planarization layer 118 and spaced apart from each other (see Fig. 3); and 
	a thin film encapsulation structure layer 160 (para [0079] - "Referring to FIG. 3, the encapsulation member 160 may include at least one inorganic film and at one organic film.") located on a surface of the intermediate structure layer 118, 119 facing away from the substrate 110, 
	wherein the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 are between the thin film encapsulation structure layer 160 and the planarization layer 118, and a free end of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 extends into the thin film encapsulation structure layer 160; the method for fabricating the organic light emitting component comprising:
	forming the planarization layer 118 on the substrate 110;
	forming the display structure portion 130 and the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 at the periphery PA of the display structure portion 130 with an interval on the planarization layer 118; and
	forming the thin film encapsulation structure layer 160 on the display structure portion 130 and the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4.  
	Regarding claim 14, Lee teaches a number of the one or more anti-shrinkage stops structure 119 with openings 119h2 through 119h4 that is more than one (see Fig. 3), adjacent ones of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 are sequentially spaced apart from each other (see Fig. 3). 
	Regarding claim 15, Lee teaches disposing anti-diffusion stop structure 180 (para [0087] - "The first dam portion 180 may have a structure in which the second organic insulating layer 119 and a spacer 129.") or 180, 190 (para [0087] - "a second dam portion 190") in the non-display area PA, wherein the anti-diffusion stop structure 129, 119 surrounds the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4, and an outer edge 165 of the thin film encapsulation layer 160 extends to the anti-diffusion stop structure 180. 
	 Regarding claim 17, Lee teaches the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 each comprises a pixel defining layer portion 119, a cathode layer portion 135, and a first inorganic structure layer portion 161 which are sequentially stacked, the pixel defining layer portion 119 is on the planarization layer 118, and the cathode layer portion 135 is on a surface of the pixel defining layer portion 119 facing away from the planarization layer 118. 
	Regarding claim 18, Lee teaches the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 that are formed by a patterning process (A limitation of "are formed by a patterning process" does not structurally distinguish the claimed organic light emitting component over Lee, because it is directed to a process of forming the one or more anti-shrinkage stop structure. The fact that the pixel defining layer 119 of Lee are patterned (see Fig. 2) supports the conclusion that the organic light emitting component can be reasonably capable of being formed by a patterning process.
Regarding claim 19, Lee teaches the thin film encapsulation structure layer 160 that comprises a second inorganic structure layer 165 and an organic structure layer 163 which are sequentially stacked, the organic structure layer 163 is on the intermediate structure layer 118, 119 and is in contact with the intermediate structure layer 118, 119, and the free end of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 extends into the organic structure layer 163.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Regarding claim 3, Lee teaches a number of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 is more than one (Fig. 3 shows at 119 with openings 119h2 through 119h4 are arranged in at least one of a plurality of rectangles (see Fig. 3), and adjacent (near) ones of the plurality of rectangles are spaced apart from each other (see Fig. 3).  
	Lee does not disclose that the arrangement of the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4 is includes circles.
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the only difference between the organic light emitting component of Lee and the claimed organic light emitting component is a recitation of relative shape of the anti-shrinkage stop structures.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the anti-shrinkage stop structures as a matter of design choice given that there is a reasonable expectation that circular or rectangular anti-shrinkage stop structures would both still function as anti-shrinkage stop structures. see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  Engineers are often tasked to trying different things within the context of what known options are available; that's In re Dailey, absent persuasive evidence that the circular-shaped anti-shrinkage stop structures is significant over the rectangular-shaped anti-shrinkage stop structures, the claimed organic light emitting component is not patentably distinct over that taught by Lee.

	Regarding claims 6 and 16, Lee teaches the anti-diffusion stop structure 180, 190 that comprises a plurality of barrier blocks 180, 190 disposed with a gap from each other (see Fig. 3), the plurality of barrier blocks 180, 190 that are arranged in at least one rectangle, and adjacent two rectangle are spaced apart from each other (see Fig. 3).
	Lee does not disclose that the arrangement of the anti-diffusion stop structure 180, 190 includes circles.
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the only difference between the organic light emitting component of Lee and the claimed organic light emitting component is a recitation of relative shape of the anti-diffusion stop structures.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the anti-diffusion stop structures as a matter of design choice given that there is a reasonable expectation that In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that the circular-shaped anti-diffusion stop structures is significant over the rectangular-shaped anti-diffusion stop structures, the claimed organic light emitting component and its accompanying method is not patentably distinct over that taught by Lee.

Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and further in view of Pub. No. US 2015/0372253 A1 to Hong et al. ("Hong").
	Regarding claim 12, Lee teaches forming the display structure portion 130 and the one or more anti-shrinkage stop structures at the periphery PA of the display structure portion with an interval on the planarization layer that comprises:
	forming the planarization layer 118 to form a pixel defining layer 119 and a pixel defining layer portion 119 (in the DA);
	forming a cathode layer 135 (para [0021] - "A second electrode 135 (e.g., a common electrode) is disposed in the valley portion 120.") and a cathode layer portion 135 (in the DA) on the pixel defining layer 119 and the pixel defining layer portion 119 (in the DA); and

	Lee does not specifically disclose that the pixel defining layer and a pixel defining layer portion are formed by coating, exposing, and developing on the planarization layer.
	However, Hong teaches a method in which a pixel defining layer 222 and a pixel defining layer portion 222 (in AA) are formed by coating, exposing and developing on a planarization layer 218 (para [0082] - "A pixel defining layer (PDL) 222 may cover the planarization layer 218 and parts of the first electrode 218, and may define a pixel area and a non-pixel area."; para [0095] discloses that the pixel defining layer 22 can be "formed by using a photoconductive material via photolithography or photography etching. For example, a half-tone mask may be used to adjust an exposure amount via an exposure process and simultaneously form the PDL 222 and the spacer 234.")
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method of Lee with a method in which a pixel defining layer 222 and a pixel defining layer portion 222 (in AA) are formed by coating, exposing and developing on a planarization layer 218 taught by Hong, so as to define features in a pixel defining layer using well-known semiconductor process technique of photolithography with etching. Moreover, "All the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
	Regarding claim 13, Lee teaches forming the thin film encapsulation structure layer on the display structure portion and the one or more anti-shrinkage stop structures that comprises:
	forming an organic structure layer 163 (para [0082] - "The organic layer 163") on the display structure portion 130 and the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4; and
	depositing a second inorganic structure layer 165 (para [0083] - "The second inorganic layer 165") on the organic structure layer 163, the second inorganic structure layer 165 being deposited at the same or different position as that of the first inorganic structure layer 161.
	Regarding claim 20, Lee teaches disposing an anti-diffusion stop structure 180 (para [0087] - "The first dam portion 180 may have a structure in which the second organic insulating layer 119 and a spacer 129.") or 180, 190 (para [0087] - "a second dam portion 190") in the non-display area PA, wherein the anti-diffusion stop structure 129, 119 surrounds the one or more anti-shrinkage stop structures 119 with openings 119h2 through 119h4, and an outer edge 165 of the thin film encapsulation structure layer 160 extends to the anti-diffusion stop structure 180.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0074479 A1 to Lee et al.
Pub. No. US 2018/0151838 A1 to Park et al.
Pub. No. US 2017/0345881 A1 to Kim et al.
Pub. No. US 2016/0035761 A1 to Kwon et al.
Pub. No. US 2015/0263309 A1 to Hong
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        15 May 2021

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 1 and 3-16 and added new claims 17-20.